        Case 4:18-cv-00175-MW-MJF Document 26 Filed 08/24/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

BRANDEN STARLING,
a/k/a BRANDON STARLING,

        Petitioner,
v.                                                            Case No. 4:18cv175-MW/MJF

SECRETARY, DEPARTMENT
OF CORRECTIONS STATE OF
FLORIDA,

     Respondent.
___________________________/

                          ORDER ACCEPTING AND ADOPTING
                           REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 23. Upon consideration, no objections having

been filed by the parties,1

        IT IS ORDERED:

        The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The petition for writ of habeas

corpus, ECF No. 1, challenging the judgment of conviction and sentence in State of

Florida v. Branden X. Starling, Leon County Circuit Court Case No. 2002-CF-1581,


1
 This Court granted Petitioner an extension of time until August 20, 2020, to respond with objections to the
Magistrate Judge’s report and recommendation. ECF No. 25. As of the date of this order, no objection has been filed
by Petitioner.
                                                        1
       Case 4:18-cv-00175-MW-MJF Document 26 Filed 08/24/20 Page 2 of 2




is DENIED. A Certificate of Appealability is DENIED.” The Clerk shall also close

the file.

      SO ORDERED on August 24, 2020.


                                    s/ MARK E. WALKER
                                    Chief United States District Judge




                                       2
